                 UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF FLORIDA
                        TAMPA DIVISION

JASON LINDEMANN and
KARRA LINDEMANN,

          Plaintiffs,

v.                             Case No. 8:18-cv-1546-T-33SPF

GLOBAL SERVICES GROUP,
LLC,

          Defendant.

_______________________________/

                              Order

     This matter comes before the Court in consideration of

Plaintiffs Jason Lindemann and Karra Lindemann’s Motion for

Award of Costs and Attorney’s Fees (Doc. # 35) and Proposed

Bill of Costs (Doc. # 36), both filed on October 11, 2018.

For the reasons that follow, the Motion is granted.

Discussion

     On October 3, 2018, the Court granted the Lindemanns’

Motion for Default Judgment. (Doc. # 33). Accordingly, the

Court directed   the Clerk   to enter judgment in favor of

Plaintiffs and against Defendant Global Services Group, LLC,

in the amount of $5,500      for their   Fair Debt Collection

Practices Act (FDCPA),   Telephone Consumer Protection Act

(TCPA), and Florida Consumer Collection Practices Act (FCCPA)


                               1
claims. (Id.). Default judgment was then entered on October

4, 2018. (Doc. # 34).

      Now,   the   Lindemanns   request          an   award    of   costs   and

attorney’s fees pursuant to 15 U.S.C. § 1692k and Fla. Stat.

§ 559.77(2) for their FDCPA and FCCPA claims. (Doc. # 35).

They request $439.00 in costs. (Id. at 19). These costs

include the filing fee and the service of process fee for

Global Services Group. (Id.; Doc. # 36).

      Also, the Lindemanns’ counsel contend that they incurred

$5,280.00 in reasonable attorney’s fees, representing a total

of 17.5 attorney hours. (Doc. # 35 at 7, 14). Specifically,

attorney James S. Giardina billed 0.6 hours at a rate of

$350.00 per hour. (Id. at 7). Attorney Kimberly H. Wochholz

billed 16.9 hours at a rate of $300.00 per hour. (Id.).

      Courts   are   afforded       broad    discretion        in   addressing

attorney’s fees issues. See Villano v. City of Boynton Beach,

254   F.3d   1302,   1305    (11th        Cir.    2001)(“Ultimately,        the

computation of a fee award is necessarily an exercise of

judgment because there is no precise rule or formula for

making these determinations.” (internal citation omitted)).

The   fee    applicant      bears     the        burden   of    establishing

entitlement to the hours requested as well as to the hourly




                                      2
rate. Webb v. Bd. of Educ. of Dyer Cty., 471 U.S. 234, 242

(1985).

     Thus,    the   fee   applicant       must   produce   satisfactory

evidence that the requested rate is within the prevailing

market rate. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).

Further, the fee applicant must support the number of hours

worked. Id. If an attorney fails to carry his or her burden,

the Court “is itself an expert on the question [of attorney’s

fees] and may consider its own knowledge and experience

concerning reasonable and proper fees.” Norman v. Hous. Auth.

of Montgomery, 836 F.2d 1292, 1303 (11th Cir. 1988).

     Here, counsel have provided a detailed fee statement

accounting for their hours worked in this case. (Doc. # 35-

1). Furthermore, both Giardina and Wochholz have submitted

Declarations, outlining their education and legal experience.

(Doc. # 35-2; Doc. # 35-3).

     Importantly, counsel represent in the Motion that they

have waived all fees and costs related to the prosecution of

this action against the        voluntarily       dismissed individual

Defendants.   (Doc.   #   35   at   5).    So,   counsel   is   properly

requesting only the fees attributable to the Lindemanns’

claims against Global Services Group.




                                    3
     Furthermore, counsel recognize that the TCPA does not

allow for attorney’s fees to the prevailing party. (Id. at

17). However, they represent that no reduction of their

requested fee is warranted because “the fees requested here

would have been incurred even if the Complaint did not include

allegations of TCPA violations.” (Id.). They emphasize that

all the claims in this case “arose from the same facts –

Defendants’ telephone calls to Plaintiffs to collect a debt,”

so additional attorney time was not billed for investigation

of the TCPA claim. (Id.).

     Upon review of the Motion, fee statement, and counsel’s

Declarations, the Court agrees that $5,280.00 is a reasonable

award of attorney’s fees under the circumstances of this case.

Additionally,   the   Court   finds   that   the   Lindemanns   are

entitled to an award of $439.00 for costs. Therefore, the

Motion is granted.

     Accordingly, it is now

     ORDERED, ADJUDGED, and DECREED:

     Plaintiffs Jason Lindemann and Karra Lindemann’s Motion

for Award of Costs and Attorney’s Fees (Doc. # 35) is GRANTED.

The Clerk is directed to enter judgment for attorney’s fees

and costs in favor of Plaintiffs and against Defendant Global




                                4
Services Group, LLC, for $5,719.00 ($5,280.00 in attorney’s

fees and $439.00 in costs).

    DONE and ORDERED in Chambers in Tampa, Florida, this

12th day of October, 2018.




                              5
